Citation Nr: 0026769	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for service-connected adenocarcinoma of the prostate, and 
radical prostatectomy. 

2.  Entitlement to an increased evaluation for adenocarcinoma 
of the prostate, and radical prostatectomy, currently 
evaluated as 60 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960, and from May 1961 to February 1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which decreased the evaluation 
for the veteran's adenocarcinoma of the prostate, and radical 
prostectomy, to 60 percent, effective February 1, 1998.  Also 
on appeal is an April 1998 rating decision which denied a 
total rating based on individual unemployability, due to 
service-connected disabilities. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record at the time of the October 
1997 rating reduction demonstrates that there was no local 
recurrence or metastasis of cancer after the veteran's 
surgery.

3.  The medical evidence of record, including evidence dated 
after the October 1997 rating reduction, demonstrates that 
there is no local recurrence or metastasis of cancer after 
the veteran's surgery.

4.  The veteran's service-connected disabilities have not 
been shown to preclude substantially gainful employment 
consistent with the veteran's education and occupational 
history.


CONCLUSIONS OF LAW

1.  Restoration of a 100 percent evaluation for 
adenocarcinoma of the prostate, and radical prostatectomy, is 
not warranted. 38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 
1991); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.7, 4.10, 
4.115a, 4.115b, Diagnostic Code 7528 (1999).

2.  The criteria for an evaluation in excess of 60 percent 
for adenocarcinoma of the prostate, and radical 
prostatectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic 
Code 7528.

3.  The criteria for a total evaluation based on 
unemployability, due to service-connected disabilities, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a) and (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
reducing his 100 percent evaluation for adenocarcinoma of the 
prostate, and radical prostatectomy.  The veteran also 
maintains, in substance, that the current 60 percent 
evaluation does not adequately reflect the severity of that 
disability.  He also contends that due to his service-
connected adenocarcinoma of the prostate, and radical 
prostatectomy; impotency; and  removal of a benign vesteges, 
he is unemployable.  Therefore, a favorable determination has 
been requested.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.

Turning to the facts of the case, a September 1979 rating 
decision granted the veteran service connection for removal 
of a benign vesteges tumor on the back.  Service medical 
records indicate that a seborrheic keratosis of the back was 
removed in January 1963.  On VA examination in October 1978 a 
well-healed scar was noted.  

An April 1997 rating decision granted the veteran service 
connection for adenocarcinoma of the prostate, and radical 
prostatectomy, evaluated as 100 percent disabling, effective 
November 1996.  A June 1997 rating decision granted the 
veteran service connection for impotency, evaluated as 
noncompensable from December 1996; and proposed reducing the 
veteran's 100 percent evaluation for adenocarcinoma of the 
prostate, and radical prostatectomy, to 60 percent.  The 
veteran was informed of this proposal by correspondence from 
the RO dated August 14, 1997.  An October 30, 1997 rating 
decision reduced the evaluation for the veteran's 
adenocarcinoma of the prostate, and radical prostatectomy to 
60 percent, effective February 1, 1998.  An April 1998 rating 
decision denied a total rating based on individual 
unemployability, due to service-connected disabilities. 

Evidence received during the appeal period includes private 
medical records showing complaints and treatments for various 
non-service-connected complaints from 1992 to 1997.  From 
September to December 1994, the veteran was seen for 
complaints relating to the lumbar back.  He received a 
doctor's order not to work for a period apparently beginning 
in October 1994 and definitely ending December 1994.  Notes 
dated in October 1995 indicate that the veteran complained of 
some problems with libido, and inability to obtain or 
maintain an erection.  A January 1996 report from a urologist 
provides that he had evaluated the veteran for impotence.  On 
examination, there was no evidence of general urinary 
abnormalities or signs of hormone deficiency.  

A January 1997 statement by John W. Foote, M.D., provides 
that the veteran presented with urinary difficulties in 
October 1996.  A transrectal ultrasound with prostate biopsy 
revealed adenocarcinoma of the prostate.  A radical 
prostatectomy was performed in December 1996.  Other than a 
superficial wound separation, the veteran had done well 
postoperatively.  

According to the report of a May 1997 VA examination, the 
veteran underwent a radical prostatectomy in 1996.  The 
examiner noted that according to a pathology report the 
veteran had, the cancer was self-contained and no roots were 
noted.  The examiner stated that the veteran had undergone no 
type of radiation or chemotherapy since it appeared that the 
cancer was contained within the prostate itself.  The veteran 
complained of incontinence, using three pads per day and one 
per night.  He said that at times he was completely 
incontinent, and had extreme urgency which meant he always 
had to remain close to a bathroom unless wearing pads.

The examiner stated that the disease process must, at 
present, be considered inactive since it had been removed and 
there had been no other further cancer noted except for 
history of skin cancer.  The final diagnosis was radical 
prostatectomy secondary to prostate cancer.

In August 1997, the veteran submitted a statement that from 
November 1992 to February 1993, he had worked 40-hour weeks 
at McDonald's as a utility person/maintenance worker.  He 
noted that he had worked 40-hour weeks at Sunbeam Outdoor 
Products from May 1993 to March 1995 doing load/unload line 
work.  He noted that he had completed four years of education 
and had undergone no education or training either before or 
after he became disabled.  

In August 1997, the Human Resources Coordinator for Sunlite 
Casual Furniture, Inc., indicated that the veteran had worked 
there from May 1993 until March 1995.  His type of work was 
noted to be loading grill parts to an overhead conveyor line.  
It was noted that as a concession to the veteran's 
age/disability, he was put on a job sanding light-weight 
parts, that allowed him to sit down.  It was noted that the 
veteran had quit because of a medical condition, identified 
as a degenerate bone disease problem.  

In July 1998, the veteran presented sworn testimony during a 
hearing at the RO.  He stated that he had undergone no 
surgical treatment regarding adenocarcinoma since the 
December 1996 removal of his prostate.  He said that he was 
currently being followed by his private physician, who had 
conducted a PSA test that was "zero" and had also conducted 
as various other tests that only showed some post-surgical 
staples.  The veteran described having to urinate three to 
four times a night.  He said that he had no controllability 
over his urination, had more problems at night, wore pads all 
the time, used about four to five pads a day/night, and 
usually unintentionally voided when resting or trying to 
sleep.  

The veteran said that in 1994 he had undergone a CAT scan and 
an MRI in connection with a non-service-connected lumbar back 
condition, that resulted in his doctor advising him not to 
return to work.  He said that he was on sick leave for a 
time, and then had to quit work in March 1995 because he was 
unable to lift heavy objects.  The veteran stated that he 
believed that his unemployability was due to his non-service-
connected lumbar condition.

According to the report of a February 1999 VA examination, 
the veteran reported inability to have erections ever since a 
December 1996 radical rectal-pubic prostatectomy.  It was 
noted that the veteran had tried to use a vacuum device as 
well as Viagra without much success.  He did report that he 
had experienced some mild difficulty with erections prior to 
surgery but had been able to have intercourse.  Since the 
time of surgery, he had been unable to have and sustain 
adequate erection for intercourse.  Results of physical 
examination were provided, which included the notation that 
digital rectal examination revealed no evidence of 
recurrence.  The impression was history of impotence since 
the time of his radical prostatectomy. 

I.  Entitlement to restoration of a 100 percent evaluation, 
and an evaluation in excess of 60 percent, for service-
connected adenocarcinoma of the prostate, 
radical prostatectomy.

In cases, such as this one, in which the initial question to 
be answered is whether the RO was justified in reducing the 
veteran's disability evaluation, VA is required to establish, 
by a preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that such a reduction was warranted.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  The 
examinations less full and complete than those on which 
payments were authorized will not be used as the basis of a 
reduction.  Id.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Id.

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months). 

Further, in rating reduction cases VA must satisfy the 
procedural due process requirements contained in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6); 38 C.F.R. § 3.105(e).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated 100 percent disabling.  
Following the cessation of surgical, X- ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent is continued in effect with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, the genitourinary 
disorder is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.

The veteran's symptoms consist primarily of voiding 
dysfunction.  Voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day warrants a 60 percent 
evaluation.  38 C.F.R. § 4.115a.  

Based on a thorough review of the evidence in the claims file 
at the time of the reduction, the Board finds that the 
reduction from 100 percent to 60 percent was proper.  First, 
as outlined above the notice requirements provided at 38 
U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e) were 
satisfied.  In addition, the medical evidence on which the 
evaluation was based, consisting of a VA examination report 
and private treatment reports, was complete and full.  In 
fact, the evidence supporting the rating reduction was even 
more complete and full than the evidence supporting the 
original 100 percent evaluation, since it included an 
additional VA examination report.  

Turning to the actual medical evidence of record at the time 
of the rating reduction, it clearly demonstrates that there 
was no local recurrence or metastasis of cancer after the 
veteran's surgery.  Evaluating his disability on residuals as 
voiding dysfunction, the highest schedular evaluation 
available is a 60 percent evaluation.  38 C.F.R. § 4.115a, 
Diagnostic Code 7528.  The veteran is currently in receipt of 
this evaluation. 

It is also clear from a review of the medical evidence of 
record at the time of the rating reduction that the reduction 
to 60 percent was based on material improvement in the 
veteran's physical condition.  The May 1997 VA examination 
report shows material improvement, setting forth the opinion 
that the veteran's disease process must be considered 
inactive since it had been removed and there had been no 
other further cancer noted except for history of skin cancer.  
Additionally, the report shows that the veteran's cancer was 
brought under control by surgery, and not by prolonged rest 
or any regimen which generally precluded work. 

For the same reason, the Board finds that the preponderance 
of the evidence, including that received after the October 
1997 rating reduction, is against a schedular evaluation in 
excess of 60 percent for adenocarcinoma of the prostate, and 
radical prostatectomy.  Quite simply, the veteran is already 
receiving the highest available schedular evaluation 
available without post-surgical local recurrence or 
metastasis of cancer.  Id.

The Board recognizes that in correspondence submitted on the 
veteran's behalf in February and June 2000, his 
representatives contend that his adenocarcinoma of the 
prostate, and radical prostatectomy, warrants an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
veteran's representatives point to his 24-hour, 7-day a week 
incontinence and argue that the number of pads he must wear 
precludes job interviews.  However, there has been no 
objective showing that any of the veteran's service-connected 
disabilities have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  Despite his 
testimony, the veteran has submitted no doctor's statements 
or employment records showing employment lost due to 
adenocarcinoma of the prostate.  Under the circumstances, the 
Board finds no basis for further consideration of an extra-
schedular rating in connection with this appeal.  38 C.F.R. 
§ 3.321(b)(1). 

In light of the above, the Board finds that the preponderance 
of the evidence of record at the time of the October 1997 
rating reduction is against restoration of a 100 percent 
evaluation for the veteran's adenocarcinoma of the prostate, 
and radical prostatectomy.  Similarly, the Board finds that 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 60 percent on a schedular or 
extra-schedular basis.  


II.  Entitlement to a total rating based on individual 
unemployability, 
due to service-connected disabilities.

The veteran currently has service-connection established for 
adenocarcinoma of the prostate, and radical prostatectomy, 
evaluated as 60 percent disabling; for impotency, evaluated 
as noncompensable; and for removal of benign vesteges of a 
tumor of the back, evaluated as noncompensable.  The combined 
evaluation for the service-connected disabilities is 60 
percent.  38 C.F.R. § 4.25 (1999).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(1999).  This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for total disability compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record fails to show that the veteran satisfies the criteria 
for a total disability evaluation based on unemployability, 
due to service-connected disabilities.  First, the combined 
schedular evaluation of 60 percent for the veteran's three 
service-connected disabilities does not warrant a finding of 
total disability under the provisions of 38 C.F.R. §§ 3.340, 
3.341, or 4.16(a).  

In addition, the record does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation, consistent with his four years of college 
education, as a result of service-connected disabilities so 
as to warrant the benefits sought under the provisions of 38 
C.F.R. § 4.16(b).  In fact, the veteran's employment records 
indicate that he stopped working due to a non-service-
connected lumbar back condition.  He has submitted no 
employment or medical records supporting his contention that 
his service-connected disabilities preclude him from securing 
or following a substantially gainful occupation.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disabilities.  


ORDER

Restoration of a 100 percent evaluation for service-connected 
adenocarcinoma of the prostate, and radical prostatectomy, is 
denied. 

An increased evaluation for adenocarcinoma of the prostate, 
and radical prostatectomy, is denied.

A total rating based on individual unemployability, due to 
service-connected disabilities, is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

